DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (KR20180103271 as US Pub. 20200013333) in view of Huang (US Pub. 20160314739).
Regarding claim 1, Hwang discloses:
A pixel sensing device, (at least refer to fig. 1 and paragraph 33. Describes a pixel sensing circuit 130) comprising: 
An amplifying circuit to receive a bias voltage and to determine a gain or an offset of signal amplification depending on the bias voltage, (at least refer to fig. 4-5 and paragraph 92. Describes the amplifier Ap, the capacitor Ci, etc. included in the analog-front-end 412 may generate an offset error in an output analog signal, depending on characteristics. Further, the offset error may be included in sensing data that is created through the analog-digital-converting part 414); 
An analog-front-end circuit to transmit a voltage sensed in a pixel to the amplifying circuit, (at least refer to fig. 4-5 and paragraph 12. Describes the analog-front-end may include an amplifier, a capacitor connected between an input terminal and an output terminal of the amplifier, and a reset switch connected in parallel to the capacitor, and may transmit an integral value of an input current to the analog-digital-converting part); 
An analog-digital converting circuit to convert a voltage output from the amplifying circuit into a digital signal, (at least refer to fig. 4-5 and paragraphs 12, 67. Describes the analog-front-end may include an amplifier, a capacitor connected between an input terminal and an output terminal of the amplifier, and a reset switch connected in parallel to the capacitor, and may transmit an integral value of an input current to the analog-digital-converting part. Para. 67, describes: The analog-digital-converting part 414 can convert an output signal of the analog-front-end 412 into digital data); 
A data transmitting circuit to transmit sensing data corresponding to the digital signal to an external device, (at least refer to fig. 4-5 and paragraphs 12, 68. Describes the data transmitting part 420 can transmit digital data transmitted from the analog-digital-converting part 414 to the outside, for example, the data processing circuit 150); and 
 Hwang does not disclose:
A bias voltage supplying circuit to adjust a level of the bias voltage and transmit the adjusted bias voltage to the amplifying circuit.
Huang teaches:
A bias voltage supplying circuit to adjust a level of the bias voltage and transmit the adjusted bias voltage to the amplifying circuit, (at least refer to fig. 3 and paragraphs 34-35. Describes the gain calibrating circuit 350 adjusts the gain of the amplifier 332 according to the difference between the first digital code and the second digital code, but the gain calibrating circuit 350 may adjust the gain of the amplifier 332 according to the ratio of the first digital code to second digital code in other embodiments. Para. 35, describes: the controlling circuit 354 slightly adjusts the gain of the amplifier 332 each time so that the controlling circuit 354 needs to determine whether to stop or continue the adjustment. To be specific, after the gain of the amplifier 332 is adjusted according to the first difference, the first predetermined voltage V1 and the second predetermined voltage V2 are again inputted into the amplifier 332. The amplifier 332 amplifies the first predetermined voltage V1 and the second predetermined voltage V2 according to the adjusted gain, and the analog to digital converter 340 re-generates the first digital code and the second digital code).
The two references are analogous art because they both relate with the same field of invention of display panel device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gain calibration circuit as taught by Huang with the pixel sensing device of the display as disclose in Hwang. The motivation to combine the Huang reference is to adjust the data voltage written into pixel circuit to compensate the drift of the threshold voltage thereby reducing uneven brightness.
Regarding claim 10, Hwang discloses:
A panel driving device for driving a panel on which a plurality of pixels are disposed and a plurality of data lines and a plurality of sensing lines connected with the pixels are disposed, (at least refer to fig. 1 and paragraph 31-32. Describes a display device 100 may include a panel 110 and panel driving devices 120, 130, 140, and 150 that drive the panel 110. Para. 32, describes: A plurality of data lines DL, a plurality of gate lines GL, and a plurality of sensing lines SL are disposed and a plurality of pixels P may be disposed on the panel 110) the panel driving device comprising: 
A data driving circuit to convert image data into a data voltage to supply the data voltage through one of the plurality of data lines, (at least refer to fig. 1 and paragraph 36. Describes the data driving circuit 120 supplies a data voltage to the data lines DL. The data voltage supplied to the data lines DL is transmitted to the pixels P connected to the data lines DL in response to a scan signal); 
A pixel sensing circuit to generate sensing data sensed in a pixel and converting the voltage into a digital signal, (at least refer to fig. 1 and paragraphs 37, 52, 67. Describes the pixel sensing circuit 130 receives signals, for example, a voltage and a current, generated in the pixels P. Para. 52, describes: the pixel sensing circuit 130 measure the characteristics of the pixels P using an analog signal Vsense or Isense transmitted through the sensing line SL. Para. 67, describes: The analog-digital-converting part 414 can convert an output signal of the analog-front-end 412 into digital data); and 
A data processing circuit to compensate the image data using the sensing data, (at least refer to fig. 4-5 and paragraphs 12, 68. Describes the data transmitting part 420 can transmit digital data transmitted from the analog-digital-converting part 414 to the outside, for example, the data processing circuit 150); 
Hwang does not disclose:
amplifying a voltage sensed in a pixel
Wherein the pixel sensing circuit adjusts a gain or an offset of an amplifying circuit or an analog-digital converting circuit by adjusting a bias voltage
Huang teaches:
amplifying a voltage sensed in a pixel, (at least refer to fig. 3 and paragraphs 34-35. Describes the gain calibrating circuit 350 adjusts the gain of the amplifier 332 according to the difference between the first digital code and the second digital code, but the gain calibrating circuit 350 may adjust the gain of the amplifier 332 according to the ratio of the first digital code to second digital code in other embodiments)
Wherein the pixel sensing circuit adjusts a gain or an offset of an amplifying circuit or an analog-digital converting circuit by adjusting a bias voltage, (at least refer to fig. 3 and paragraphs 34-35. Describes the gain calibrating circuit 350 adjusts the gain of the amplifier 332 according to the difference between the first digital code and the second digital code, but the gain calibrating circuit 350 may adjust the gain of the amplifier 332 according to the ratio of the first digital code to second digital code in other embodiments. Para. 35, describes: the controlling circuit 354 slightly adjusts the gain of the amplifier 332 each time so that the controlling circuit 354 needs to determine whether to stop or continue the adjustment. To be specific, after the gain of the amplifier 332 is adjusted according to the first difference, the first predetermined voltage V1 and the second predetermined voltage V2 are again inputted into the amplifier 332. The amplifier 332 amplifies the first predetermined voltage V1 and the second predetermined voltage V2 according to the adjusted gain, and the analog to digital converter 340 re-generates the first digital code and the second digital code).
Regarding the claim 10, refer to the motivation of claim 1.
Regarding claim 2, Hwang does not disclose:
Wherein the bias voltage supplying circuit generates a plurality of voltages and selects one of the plurality of voltages to adjust the level of the bias voltage.
Huang teaches:
Wherein the bias voltage supplying circuit generates a plurality of voltages and selects one of the plurality of voltages to adjust the level of the bias voltage, (at least refer to fig. 3 and paragraph 35. Describes the controlling circuit 354 slightly adjusts the gain of the amplifier 332 each time so that the controlling circuit 354 needs to determine whether to stop or continue the adjustment. To be specific, after the gain of the amplifier 332 is adjusted according to the first difference, the first predetermined voltage V1 and the second predetermined voltage V2 are again inputted into the amplifier 332. The amplifier 332 amplifies the first predetermined voltage V1 and the second predetermined voltage V2 according to the adjusted gain, and the analog to digital converter 340 re-generates the first digital code and the second digital code).
Regarding the claim 2, refer to the motivation of claim 1.
Regarding claim 3, Hwang does not disclose:
A data receiving circuit to receive a control signal from the external device, wherein the bias voltage supplying circuit adjusts the level of the bias voltage in accordance with the control signal.
Huang teaches:
A data receiving circuit to receive a control signal from the external device, wherein the bias voltage supplying circuit adjusts the level of the bias voltage in accordance with the control signal, (at least refer to fig. 3 and paragraph 35. Describes the controlling circuit 354 slightly adjusts the gain of the amplifier 332 each time so that the controlling circuit 354 needs to determine whether to stop or continue the adjustment. To be specific, after the gain of the amplifier 332 is adjusted according to the first difference, the first predetermined voltage V1 and the second predetermined voltage V2 are again inputted into the amplifier 332. The amplifier 332 amplifies the first predetermined voltage V1 and the second predetermined voltage V2 according to the adjusted gain, and the analog to digital converter 340 re-generates the first digital code and the second digital code).
Regarding the claim 3, refer to the motivation of claim 1.
Regarding claim 11, Hwang discloses:
Wherein each of the plurality of pixels comprises an organic light emitting diode (OLED), (at least refer to fig. 1 and paragraph 41. Describes the pixels P disposed on the panel 110 each may include an organic light emitting diode OLED and one or more transistors).
Regarding claim 12, Hwang discloses:
Wherein the pixel sensing circuit senses an anode voltage of the organic light emitting diode or senses a source voltage or a drain voltage of a driving transistor to supply a driving current to the organic light emitting diode, (at least refer to fig. 2 and paragraphs 51-52. Describes the sensing transistor SENT can connect the first node N1 of the driving transistor DRT to the sensing line SL and the sensing line SL can transmit a reference voltage to the first node N1 and can transmit an analog signal, for example, a voltage or a current, generated at the first node N1 to the pixel sensing circuit 130. Para. 52, describes: the pixel sensing circuit 130 measure the characteristics of the pixels P using an analog signal Vsense or Isense transmitted through the sensing line SL).
Regarding claim 13, Hwang does not disclose:
Wherein the data processing circuit transmits a control signal to the pixel sensing circuit and the pixel sensing circuit adjusts the bias voltage according to the control signal.
Huang teaches:
Wherein the data processing circuit transmits a control signal to the pixel sensing circuit and the pixel sensing circuit adjusts the bias voltage according to the control signal, (at least refer to fig. 3 and paragraph 35. Describes the controlling circuit 354 slightly adjusts the gain of the amplifier 332 each time so that the controlling circuit 354 needs to determine whether to stop or continue the adjustment. To be specific, after the gain of the amplifier 332 is adjusted according to the first difference, the first predetermined voltage V1 and the second predetermined voltage V2 are again inputted into the amplifier 332. The amplifier 332 amplifies the first predetermined voltage V1 and the second predetermined voltage V2 according to the adjusted gain, and the analog to digital converter 340 re-generates the first digital code and the second digital code).
Regarding the claim 13, refer to the motivation of claim 1.
Regarding claim 14, Hwang discloses:
Wherein the pixel sensing circuit adjusts an offset of the amplifying circuit by adjusting a bias voltage supplied to the amplifying circuit, (at least refer to fig. 4-5 and paragraph 92. Describes the amplifier Ap, the capacitor Ci, etc. included in the analog-front-end 412 may generate an offset error in an output analog signal, depending on characteristics. Further, the offset error may be included in sensing data that is created through the analog-digital-converting part 414).
Hwang does not disclose:
adjusts a gain of the analog-digital converting circuit by adjusting another bias voltage supplied to the analog-digital converting circuit
Huang teaches:
Adjusts a gain of the analog-digital converting circuit by adjusting another bias voltage supplied to the analog-digital converting circuit, (at least refer to fig. 3 and paragraphs 34-35. Describes the gain calibrating circuit 350 adjusts the gain of the amplifier 332 according to the difference between the first digital code and the second digital code, but the gain calibrating circuit 350 may adjust the gain of the amplifier 332 according to the ratio of the first digital code to second digital code in other embodiments. Para. 35, describes: the controlling circuit 354 slightly adjusts the gain of the amplifier 332 each time so that the controlling circuit 354 needs to determine whether to stop or continue the adjustment. To be specific, after the gain of the amplifier 332 is adjusted according to the first difference, the first predetermined voltage V1 and the second predetermined voltage V2 are again inputted into the amplifier 332. The amplifier 332 amplifies the first predetermined voltage V1 and the second predetermined voltage V2 according to the adjusted gain, and the analog to digital converter 340 re-generates the first digital code and the second digital code)
Regarding the claim 14, refer to the motivation of claim 1.
Regarding claim 15, Hwang discloses:
Wherein the pixel sensing circuit may comprise a plurality of integrated circuits, (at least refer to fig. 1, 5 and paragraphs 40. Describes the pixel sensing circuit 130 may be included in one integrated circuit 125 and may be referred to as a source driver IC (Integrated Circuit). Para. 91, describes: The current output from the first selecting part 512 is integrated through the capacitor Ci and an integral value of a current signal can be transmitted to the analog-digital-converting part 414).
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does disclose or suggest pixel sensing device wherein the amplifying circuit receives a first bias voltage as the bias voltage from the bias voltage supplying circuit and the analog-digital converting circuit receives a second bias voltage from the bias voltage supplying circuit to determine a gain or an offset of a signal conversion in accordance with the second bias voltage; wherein the bias voltage supplying circuit comprises a bandgap reference circuit, a low drop-out (LDO) circuit to generate a plurality of voltages by dividing a voltage received from the bandgap reference circuit, a multiplexer (MUX) circuit to select one of the plurality of voltages, and a buffer circuit to buffer an output from the MUX circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/17/2022